[Cite as State v. Reynolds, 2021-Ohio-963.]

                        IN THE COURT OF APPEALS
               FIRST APPELLATE DISTRICT OF OHIO
                         HAMILTON COUNTY, OHIO




STATE OF OHIO,                                  :   APPEAL NO. C-190710
                                                    TRIAL NO. 19CRB-27400
      Plaintiff-Appellee,                       :

      vs.                                       :
                                                      O P I N I O N.
RICKY REYNOLDS,                                 :

      Defendant-Appellant.                      :




Criminal Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: March 26, 2021




Andrew Garth, Interim City Solicitor, William T. Horsely, City Prosecutor, and Chris
Konitzer, Assistant City Prosecutor, for Plaintiff-Appellee,

Raymond T. Faller, Hamilton County Public Defender, and Sarah E. Nelson,
Assistant Public Defender, for Defendant-Appellant.
                     OHIO FIRST DISTRICT COURT OF APPEALS




CROUSE, Judge.

        {¶1}   Defendant-appellant Ricky Reynolds was convicted of domestic

violence in violation of R.C. 2919.25(A).        He has appealed, arguing in two

assignments of error that (1) the trial court erred by shifting the burden of

persuasion to him to prove his alibi defense, and (2) the conviction was against the

manifest weight of the evidence.

        {¶2}   We overrule both assignments of error and affirm the judgment of the

trial court.

                              Factual Background


        {¶3}   Heather Reynolds testified that on October 31, 2019, she and

defendant-appellant Ricky Reynolds argued about whether to take their children

trick or treating. She testified that Reynolds wrapped his arm around her neck and

pulled her to the floor, causing her to black out. As she stood up, he hit her in the

face and “stomped” on her leg. She testified the incident occurred between 5:00 and

6:00 p.m.

        {¶4}   Four days later, on November 4, 2019, Reynolds called police and

reported that Heather had stolen some of his prescription medication. Cincinnati

Police Officer James Mathews responded to Reynolds’s apartment. Mathews testified

that Heather showed up at the apartment shortly after he arrived. He told Heather

about Reynolds’s allegation. In response, she told him that Reynolds had abused her

and showed him injuries she claimed were inflicted by Reynolds—a cut on her lip and

a bruise on her leg.    Mathews photographed Heather’s injuries, and the state

admitted two of the photographs into evidence.


                                             2
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶5}    The defense admitted two photographs of Heather taken on October

30, 2019, that showed a mark on her lip in the same spot as the cut depicted in state’s

exhibit one.

       {¶6}    Reynolds offered the alibi testimony of his son Tommy Reynolds and

his brother Alan Philpot. Tommy testified that on October 31, 2019, he was with

Reynolds from approximately 4:00 to 8:00 p.m.            He testified that they left

Reynolds’s apartment around 4:00 to go to Philpot’s house because Reynolds wanted

to borrow a tool from Philpot. Philpot was not home, so they passed the time at

McDonald’s for a while. They returned to Philpot’s, but he was still not home, so they

went to Walmart. They returned to Philpot’s a third time and waited in his driveway

until Philpot arrived home at approximately 7:00 p.m. Tommy testified that

Reynolds dropped him off at his house at approximately 8:00 p.m.

       {¶7}    Philpot testified that he went trick or treating with his children on

October 31, 2019, and returned home at approximately 7:00 p.m. Reynolds had

come over to exchange tools and was waiting for him in his driveway.

                                   Alibi Defense


       {¶8}    In his first assignment of error, Reynolds contends that the trial court

erred by shifting the burden of persuasion to him to prove his alibi defense,

depriving him of a fair trial.

       {¶9}    Alibi is not an affirmative defense. The burden of proof remains with

the prosecution to prove the defendant’s guilt beyond a reasonable doubt. State v.

Sorrels, 71 Ohio App.3d 162, 167, 593 N.E.2d 313 (1st Dist.1991). “Accordingly, any

doubt arising from the defendant’s alibi goes to the weakness of the state’s case. If

the doubt created either by the alibi, or by the weakness of the state’s case, or by


                                              3
                       OHIO FIRST DISTRICT COURT OF APPEALS



both, rises to the level of reasonable doubt as to the defendant’s guilt, an acquittal is

required.” Id.

       {¶10} In Sorrels, the defendant was accused of assaulting his ex-girlfriend.

Id. at 164. He presented four alibi witnesses who testified that at the time of the

alleged assault the defendant was with them at a fraternity meeting. Id. The trial

court stated, “Whether the defendant did it or not-he’s got alibi witnesses who have

established different times. It is possible for him to have been there and the finding

is guilty.” Id. at 166. Later, in denying the defendant’s motion for a new trial, the

trial court stated, “I still recall that the single thing that occurred to this Court was

that the alibi was not an ironclad alibi. As you know, an alibi is only good if it’s an

ironclad one.” Id. at 167. Based on the trial court’s statements, this court held that

the court had erred by shifting the burden of persuasion to the defendant for his alibi

defense. Id. at 167.

       {¶11} In the present case, the trial court stated:

     State’s Exhibits No. 1 and No. 2 clearly depict physical abuse to Ms.

     Reynolds, and like a lot of women who are in abusive relationships they

     do not, for various reasons, report it to the police right away. But it was

     reported four days later, and then documented by the police. I found her

     testimony to be credible. She said that would be impossible to create this

     own injury to your leg that’s depicted on State’s Exhibit No. 2 so I’m not

     sure what the theory of the defense case is, but perhaps it’s somebody else

     did it, and that she is then not blaming this other person for some reason

     and then choosing to then pin it on her husband. That doesn’t make any

     sense. It’s not common sense that someone would give a free pass to




                                               4
                     OHIO FIRST DISTRICT COURT OF APPEALS



     some other person that’s abusive, and then instead turn around and

     blame her husband. She, from my viewpoint, presents as a textbook

     example of a woman that has been living with abuse for too long.

     I find the state proved beyond a reasonable doubt that Mr. Reynolds did

     cause this harm here, committed domestic violence on Halloween

     evening, and I’ll entering [sic] a finding of guilty.

       {¶12} Reynolds argues that the court’s statements demonstrate that he

shifted the burden of persuasion to him to prove his alibi defense. We disagree. The

credibility of the witnesses in an alibi case will often be a deciding factor. The trial

court had to weigh Heather’s and Tommy’s testimony along with the other evidence

and decide who was telling the truth. In doing so, the court did not err by weighing

the theory of the defense against Heather’s testimony to determine which was more

believable.

       {¶13} Furthermore, the trial court stated, “I find the state proved beyond a

reasonable doubt that Mr. Reynolds did cause this harm here, committed domestic

violence.” That statement allays any doubt as to whether the court held the state to

its burden of proof. See, e.g., State v. Walton, 8th Dist. Cuyahoga No. 96133, 2011-

Ohio-5662, ¶ 18 (where the Eighth District held that the trial court’s comment that

the defendant “failed to overcome” the strength of the victim’s identification did not

amount to a shifting of the burden of persuasion where the court found that “based

upon the totality of the evidence” the defendant was guilty “beyond a reasonable

doubt”).

       {¶14} The court did not shift the burden of persuasion to Reynolds. The first

assignment of error is overruled.




                                                5
                      OHIO FIRST DISTRICT COURT OF APPEALS



                        Manifest Weight of the Evidence

       {¶15} In reviewing a claim that a conviction is against the manifest weight of

the evidence, “we review the record, weigh the evidence and all reasonable

inferences, consider the credibility of the witnesses, and determine whether the trier

of fact, in resolving conflicts in the evidence, ‘clearly lost its way and created such a

manifest miscarriage of justice that the conviction must be overturned.’ ” State v.

Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983). Reversal of a

conviction and a grant of a new trial should only be done in “exceptional cases in

which the evidence weighs heavily against the conviction.” Id.

       {¶16} “The trier of fact is in the best position to judge the credibility of the

witnesses and the weight to be given to the evidence presented.” State v. Carson, 1st

Dist. Hamilton No. C-180336, 2019-Ohio-4550, ¶ 16. Regarding Reynolds’s alibi

defense, the trial court expressly found Heather to be credible.

       {¶17} With the two photographs of Heather from October 30, 2019, the

defense attempted to show that Heather had a cut on her lip prior to her

confrontation with Reynolds. The state’s theory was that when Reynolds hit Heather

on October 31, 2019, he aggravated an existing wound. State’s exhibit one does seem

to show that the cut on Heather’s lip is a deeper and more recent cut than the mark

depicted in defense exhibits one and two.

       {¶18} After reviewing the record in this case, we find that the trial court did

not clearly lose its way in believing Heather’s testimony, and this is not one of those

“exceptional cases in which the evidence weighs heavily against the conviction.” See

Martin at 175. The second assignment of error is overruled.




                                               6
                      OHIO FIRST DISTRICT COURT OF APPEALS


                                      Conclusion


       {¶19} Both assignments of error are overruled and the judgment of the trial

court is affirmed.

                                                                      Judgment affirmed.



ZAYAS, P.J., and WINKLER, J., concur.



Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                                 7